          CASE 0:18-cv-00683-JRT-HB Doc. 87 Filed 05/11/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MINNESOTA

  PATRICIA KEECH and DAVID NEWFIELD,                  )
  on behalf of themselves and all others similarly    )
  situated,                                           )
                                                      )
          Plaintiffs,                                 ) Case No.: 18-cv-00683-JRT-HB
                                                      )
  vs.                                                 )
                                                      )
  SANIMAX USA, LLC,                                   )
                                                      )
          Defendant.                                  )


     PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION
SETTLEMENT, CERTIFICATION OF SETTLEMENT CLASS, AND APPOINTMENT
          OF CLASS REPRESENTATIVES AND CLASS COUNSEL

        Plaintiffs Patricia Keech and David Newfield, by and through their counsel, and on behalf

of themselves and all other class members, respectfully move this Court for entry of an order

granting Final Approval of Class Action Settlement (ECF No. 63-1, Settlement Agreement) under

Rule 23(e) of the Federal Rules of Civil Procedure. Plaintiffs also move under Rule 54(d) for an

award of attorneys’ fees and costs.

        Following this Court’s February 3, 2020 order granting preliminary approval of the

Settlement Agreement, Plaintiffs request that the Court: (1) grant final approval of the Settlement

as fair, reasonable, and adequate based on the terms set forth in the Settlement Agreement; (2)

finally certify the Class for settlement purposes only; (3) finally appoint the Plaintiffs as class

representatives and grant the requested service awards; (4) finally appoint Plaintiffs’ counsel,

Steven Liddle and Laura Sheets of Liddle & Dubin, P.C. and Jeffrey S. Storms and Newmark

Storms Dworak LLC as Class Counsel; (5) approve the release of claims against Defendant as

defined in the Settlement Agreement; (6) authorize the parties to carry out the settlement and

perform in accordance with the terms of the Settlement Agreement; (7) overrule all objections to
          CASE 0:18-cv-00683-JRT-HB Doc. 87 Filed 05/11/20 Page 2 of 2




the Settlement; (8) dismiss Plaintiffs’ claims with prejudice, while retaining jurisdiction over the

interpretation, enforcement, and implementation of the Settlement Agreement and the Court’s

Order finally approving the Settlement; and (9) grant Class Counsel’s request for reasonable

attorneys’ fees, expenses, and class representative incentive awards.

       WHEREFORE, and for the reasons stated in the accompanying brief, Plaintiffs request

that the Court grant the relief requested above and enter the proposed order granting final approval.



Dated: May 11, 2020

                                              Respectfully submitted,

                                              LIDDLE & DUBIN, P.C.

                                              s/ Laura L. Sheets
                                              Steven D. Liddle (P45110) (admitted pro hac vice)
                                              Laura L. Sheets (P63270) (admitted pro hac vice)
                                              975 East Jefferson Avenue
                                              Detroit, Michigan 48207-3101
                                              Tel: (313) 392-0015
                                              Fax: (313) 392-0025
                                              SLiddle@mldclassaction.com
                                              LSheets@mldclassaction.com

                                              NEWMARK STORMS DWORAK LLC

                                              /s/ Jeffrey S. Storms
                                              Jeffrey S. Storms (#0387240)
                                              100 South Fifth St., Suite 2100
                                              Minneapolis, MN 55402
                                              Telephone: (612) 455-7050
                                              Fax: (612) 455-7051
                                              jeff@newmarkstorms.com


                                              Attorneys for Named Plaintiffs




                                                 2
